          Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
THE PROIMMUNE COMPANY, LLC,
                                                                        C.A. No. 7:20-cv-01247 (KMK)
                                               Plaintiff,

         - against -
HOLISTA COLLTECH LTD. and DOES 1-50, inclusive,

                                               Defendants.
------------------------------------------------------------------x
HOLISTA COLLTECH LTD.,

                                  Counterclaim Plaintiff,

                - against -


THE PROIMMUNE COMPANY, LLC,

                                 Counterclaim Defendant.
--------------------------------------------------------------------x


     DEFENDANT-COUNTERCLAIM PLAINTIFF HOLISTA COLLTECH LTD.’s
    MEMORANDUM OF LAW IN OPPOSITION TO PROIMMUNE’S MOTION FOR
                      SUMMARY JUDGMENT

Dated: Brooklyn, NY                                          TURTURRO LAW, P.C.
       July 30, 2021                                         By:/s/Natraj S. Bhushan
                                                             Natraj S. Bhushan
                                                             1602 McDonald Avenue
                                                             Brooklyn, NY 11230
                                                             Tel.: 718-384-2323
                                                             Email: Natraj@turturrolawpc.com
                                                             Attorneys for Counterclaim Plaintiff




                                                         1
            Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 2 of 15




                                                  TABLE OF CONTENTS


PRELIMINARY STATEMENT ........................................................................................1

BACKGROUND FACTS ....................................................................................................2-3

     A. Material Terms of Contract 1
     B. Material Terms of Contract 2
     C. Material Terms of Contract 4


ARGUMENT ........................................................................................................................3

     I.         Summary Judgment Standard

     II.        There Are Material Issues Of Fact Concerning ProImmune’s Breach of
                Contract Claims/Holista’s Affirmative Defenses Which Preclude
                Summary Judgment

                A. Factual Issues Concerning Holista’s Satisfactory Compliance,
                   ProImmune’s Waiver of Certain Provisions In Contract No. 1 and
                   Contract 2’s Terms, and ProImmune’s Failure To Satisfy Conditions
                   Precedent

                B. Factual Issues Concerning Holista’s Defense of ProImmune’s Prior
                   Material Breach And/Or Repudiation of Contract 4/ProImmune’s
                   Failure To Comply With A Condition Precedent


                C. The Contracts Preclude ProImmune From Seeking Any Award of
                   Lost Profits



CONCLUSION ....................................................................................................................12
        Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 3 of 15




                               TABLE OF AUTHORITIES

CASES                                                                        PAGES

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)………………………………….5

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986)………………………….5

Jeffreys v. City of N.Y., 426 F.3d 549, 553 (2d Cir. 2005)……………………………6

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 Case
1:16-cv-03534-KPF Document 53 Filed 07/17/18 Page 21 of 43 22 (1986) ………...6

Rogoz v. City of Hartford, 796 F.3d 236, 245 (2d Cir. 2015)………………………...6

In re M/V MSC FLAMINIA, 339 F.Supp.3d 185, 241–242(S.D.N.Y. 2018)…………6

Wells Fargo Bank N.A. v Sovereign Bank, N.A., 44 F Supp 3d 394, 403
(SDNY 2014)…………………………………………………………………………9

Laguna Constr. Co. v. Carter, 828 F.3d 1364, 1369 (Fed. Cir. 2016)………………..9-10

Kuhbier v McCartney, 239 F Supp 3d 710, 735 [SDNY 2017])……………………..10

Merrill Lynch & Co. v. Allegheny Energy, Inc., 500 F.3d 171, 186 (2d Cir. 2007)….10

Tenavision, Inc. v Neuman, 45 NY2d 145, 150 (1978)……………………………….11


STATUTES

F.R.C.P. Rule 56…..….……………………………………………………………. passim

UCC §2-313……………………………………………………………………….…..6

23 Williston on Contracts § 63:3 (4th ed.)……………………………………………10

Uniform Commercial Code, § 2-610, subd [c])………………………………………10

OTHER AUTHORITIES

White & Summers, Uniform Commercial Code, § 6-2……………………………….11




                                              i
           Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 4 of 15




                                  PRELIMINARY STATEMENT

          Defendant-Counterclaim Plaintiff Holista Colltech, Ltd. (“Holista”) respectfully submits

this Memorandum of Law in opposition to the Plaintiff-Counterclaim Defendant, The

ProImmune Company’s (“ProImmune”) motion for summary judgment on its first, second, and

fourth causes of action, Holista’s affirmative defense of waiver, and for summary judgment

against Holista’s causes of action for breach of contract and breach of express warranties.

          Affording Holista all favorable inferences, it is evident that this Motion should be denied

for four reasons:

          First, there remain issues of fact as to whether ProImmune waived the minimum annual

purchase requirements under Contract 1 and Contract 2, or alternatively, deemed Holista

compliant with Contract 1 and Contract 2.

          Second, even assuming, arguendo, that breach of the minimum annual required purchases

under Contract 1 and Contract 2 was not waived by ProImmune and Holista was in breach,

ProImmune still was contractually required to first serve a formal notice of breach to Holista in

order to trigger its 30-day cure period. Having failed to even allege the existence of any “notice”

document that would substantiate ProImmune’s compliance with this condition precedent let

alone submit any proof of the same in connection with this Motion, the branch of the Motion

seeking judgment on ProImmune’s first, second and fouth count should be denied and dismissed.

          Third, as questions of fact exist as to ProImmune’s prior material breach and/or

repudiation of the terms of Contract 4, it is respectfully submitted that the Motion should be

denied.




                                                   1
            Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 5 of 15




        Lastly, ProImmune impermissibly seeks damages in the form of lost profits on its First,

Second and Fourth Claims each of which is expressly prohibited by Contract 1, Contract 2, and

Contract 4.

                                       BACKGROUND FACTS1

        ProImmune and Holista entered into several distribution agreements, three of which are

relevant to the discussion in this motion: the first, on March 16, 2015 (“Contract 1”) ; the

second, on June 2, 2016 (“Contract 2”); and, the fourth and final one of which was entered into

on September 1, 2018 (“Contract 4”, and together with Contract 1 and Contract 2,"Contracts").

Rajen Dec. at ¶ 3.

        Pursuant to the terms of the Contracts, and in reliance upon the Contractual

Warranties and Certificate Warranties (as those terms were defined in the Contracts), Holista

agreed to purchase Immune Formulation 200® (the "Product") for supply to its Asian-based

customers. In sum and substance, the essence of the Contracts was for ProImmune to supply

Holista with Product that conformed to the various warranties and specifications indicated in

each Contract so that Holista could, in turn, supply the Product to its customers. Rajen Dec. at ¶

4.

        Due to a myriad of compliance issues that ProImmune fell short in - for example, changes

in the manufacturer used; issues with the mesh size of Product; changes in color and taste of

Product; failure to properly package Product at the designated Pick-Up location, failure to assist

in timely obtaining halal certificates, failure to ensure Product conformed to its contractual and



        1
           The salient facts are taken from ProImmune’s Rule 56. Statement (“USMF”), which includes Holista’s
Response to ProImmune’s Rule 56.1 Statement (“Response”) that was, in turn, adopted from admissible evidence
proffered in the Declaration of Ryan Abbot, Declaration of Albert Crum, Declaration of Natraj S. Bhushan In
Opposition, and Declaration of Rajen Manicka In Opposition (“Rajen Dec.”).



                                                       2
         Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 6 of 15




express warranties – Holista did not meet the minimum purchase requirements under the

Contracts. Rajen Dec. at ¶ 5.

       A. Material Terms of Contract 1


        It is undisputed that on March 16, 2015, the Parties entered into their first distribution

agreement (USMF ¶ 1.) Under Contract No. 1, “Holista agree[d] to purchase…not less than the

minimum quantities of Product required to meet the Minimum Monthly Performance

Requirements.” (ProImmune’s Undisputed Statement of Material Facts (“USMF”) ¶¶ 2-4.) The

Minimum Monthly Performance Requirements for Holista under Contract No. 1 totaled 10,200

kg. (USMF ¶ 6.)

       The other material terms of the Contract were as follows: that the Term of Contract 1 was

for one year upon, which point it would expire. 13.1. This section goes on to say if Holista has

complied with all the terms… the term can be extended for another year subject to a mutually

agreed business plan and a further review of the minimum purchase requirements. Section 13.2 .

       Section 13.4.1 outlines the notice and cure period for a material breach.

       Section 13.5 expressly allows for the waiver of a breach of any provision of the contract

by either Party.

       Section 13. 6 expressly states that “neither Party shall have any claim against the other

Party for any loss of profit, revenue, or consequential loss suffered or incurred by the first

mentioned Party.

       Section 14 et seq. makes clear that upon termination of Contract 1, the only monies for

which Holista would be responsible for are unpaid outstanding invoice and all invoices to be

rendered by ProImmune. In fact, section 14.1.5 reinforces this provision by limiting the parties

obligations.



                                                  3
         Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 7 of 15




       Lastly, Section 18 et seq. describes how all such notices (including section 13.4.1 notices

of material breach) should be sent.

       B. Material Terms of Contract 2:


       On June 2, 2016, the Parties entered into their second distribution agreement (“Contract

No. 2”). (USMF ¶ 11.) Under Contract No. 2, Holista “agree[d] to purchase…. not less than the

minimum quantities of Product required in order to meet the Minimum Annual Performance

Requirements.” (USMF ¶ 13.)

       The other material terms of this contract were as follows: that the Term of Contract 1 was

for one year upon, at which point it would expire. 13.1. This section goes on to say if Holista has

complied with all the terms… the term can be extended for another year subject to a mutually

agreed business plan and a further review of the minimum purchase requirements. Section 13.2 .

       Section 13.4.1 outlines the notice and cure period for a material breach.

       Section 13.5 of Contract expressly allows for the waiver of a breach of any provision of

the contract by either Party.

       Section 13. 6 of Contract 1 expressly states that “neither Party shall have any claim

against the other Party for any loss of profit, revenue, or consequential loss suffered or incurred

by the first mentioned Party.

       Section 14 et seq. makes clear that upon termination of Contract 1, the only monies for

which Holista would be responsible for are unpaid outstanding invoice and all invoices to be

rendered by ProImmune. In fact, section 14.1.5 reinforces this provision by limiting the parties

obligations.

       Lastly, Section 18 et seq. describes how all such notices should be sent.




                                                  4
         Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 8 of 15




       C. Material Terms of Contract 4:


       Holista’s Contract No. 4 Minimum Annual Performance Requirements during the “Initial

Period” of “One (1) year” was 12,000 kg. (USMF ¶ 27.)

       The other material terms of this contract were as follows: that the Term of Contract 1 was

for one year upon, at which point it would expire. 13.1. This section goes on to say if Holista has

complied with all the terms… the term can be extended for another year subject to a mutually

agreed business plan and a further review of the minimum purchase requirements. Section 13.2 .

       Section 13.4.1 outlines the notice and cure period for a material breach.

       Section 13.5 of Contract expressly allows for the waiver of a breach of any provision of

the contract by either Party.

       Section 13. 6 of Contract 1 expressly states that “neither Party shall have any claim

against the other Party for any loss of profit, revenue, or consequential loss suffered or incurred

by the first mentioned Party.

       Section 14 et seq. makes clear that upon termination of Contract 1, the only monies for

which Holista would be responsible for are unpaid outstanding invoice and all invoices to be

rendered by ProImmune.

       Lastly, Section 18 et seq. describes how all such notices should be sent.


                                          ARGUMENT

       I.      Summary Judgment Standard

       Under Rule 56(a), a “court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). In reviewing a motion for summary judgment,


                                                  5
         Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 9 of 15




a court must “construe the evidence in the light most favorable to the nonmoving party, drawing

all inferences in that party’s favor.” Jeffreys v. City of N.Y., 426 F.3d 549, 553 (2d Cir. 2005).

But while the non-moving party is entitled to have all facts construed in its favor, it may not

defeat summary judgment through a mere “show[ing] that there is some metaphysical doubt as to

the material facts[,]” and must instead “come forward with specific facts showing that there is a

genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,

586-87 Case 1:16-cv-03534-KPF Document 53 Filed 07/17/18 Page 21 of 43 22 (1986) (internal

quotation marks and citation omitted). Ultimately, it matters not whether the Court believes the

evidence to favor one side or another; rather, the Court must ascertain whether a reasonable jury

could find for the non-moving party on the evidence in the record. Jeffreys, 426 F.3d at 553.

Where a jury could not so find, “there is no genuine issue for trial.” Matsushita, 475 U.S. at 587.

Importantly, however, “[t]he function of the district court in considering the motion for summary

judgment is not to resolve disputed questions of fact but only to determine whether, as to any

material issue, a genuine factual dispute exists.” Rogoz v. City of Hartford, 796 F.3d 236, 245

(2d Cir. 2015).


       II. There Are Material Issues Of Fact Concerning ProImmune’s Breach of Contract
           Claims/Holista’s Affirmative Defenses Which Preclude Summary Judgment


       “[I]n order to establish a claim for breach of contract, a plaintiff must prove, by a

preponderance of the evidence, (1) the existence of a contract between itself and that defendant,

(2) performance of the plaintiff's obligations under the contract, (3) breach of the contract, and

(4) damages to the plaintiff caused by the defendant's breach.” In re M/V MSC FLAMINIA, 339

F.Supp.3d 185, 241–242(S.D.N.Y. 2018). In this case, the existence of the three contracts at

issue in this Motion is undisputed; however, ProImmune’s waiver of the minimum purchase



                                                  6
        Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 10 of 15




requirements under the contract and its full performance with all conditions precedent to

bringing this suit for breach of contract is disputed. Additionally, Holista maintains that even

assuming, arguendo, on a finding in Plaintiff’s favor as to the elements of full performance and

breach by Holista (which would be contrary to reading the evidence in a light most favorable to

Holista as the non-movant), ProImmune still cannot demonstrate that, as a matter of law, it can

recover lost profits.

        A. Factual Issues Concerning Holista’s Satisfactory Compliance, ProImmune’s
           Waiver of Certain Provisions In Contract No. 1 and Contract 2’s Terms, and
           ProImmune’s Failure To Satisfy Conditions Precedent

        i. Holista’s Satisfactory Compliance/Sixth Affirmative Defense of Waiver

        With respect to Contract 1 and Contract 2, Dr. Rajen Manicka (Holista’s CEO) states that

“Dr. Crum, who was (and still is) ProImmune’s CEO, waived any strict compliance with the

annual minimums set forth in Contract 1 and Contract 2” and that “[t]his waiver was effectuated

through Dr. Crum’s discussions with me during our calls, several emails exchanged between the

parties, and evidenced by the course of the parties’ custom and dealings in entering into new,

subsequent distribution contracts rather than ProImmune claiming Holista was in breach.”

Notably, the two contracts do allow for waiver of the provisions. See, section 13.5 of Contract 1

and Contract 2.

        Dr. Crum readily concedes this understanding of the parties in his own Declaration:

“Prolmmune entered into Contract No. 2 and Contract No. 4 when Holista had

outstanding minimum purchase requirements that it was not compliant with…” (Crum

Declaration at ¶7) as well as his deposition testimony. In particular, Dr. Crum admits that

Contract 1 was “renewed” by mutual consent despite Holista’s non-compliance with the

annual contract requirement under Contract 1 (Tr. at pp. 34-36).




                                                 7
        Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 11 of 15




       Significantly, the term “renewal” at the expiration of Contract 1 and Contract 2 was

reserved to instances where Holista’s performance under the contract was compliant. See,

Section 13.2 of the Contract 1 and Contract 2. This contractual language (among other things)

makes this case factually distinguishable than that of Seven-Up Bottling Co. (Bangkok), Ltd. v.

PepsiCo, Inc., 686 F.Supp. 1015, 1023 (S.D.N.Y. 1988).

       Here, as Dr. Rajen makes clear in his Declaration, consistent with the “renewal”

provision and waiver of the minimum annual purchases requirement, the parties exchanged a

mutually acceptable business plan and entered into another one year agreement (i.e., Contract 2).

Thus, “at minimum, there are issues of fact concerning the waiver defense/ProImmune’s

satisfactory take on Holista’s compliance with Contract 1.” Rajen Dec. at 8 ¶ and Ex. 1.

       ii. Holista’s Seventh Affirmative Defense of Condition Precedent

       To the extent that the breach of the minimum purchase provision of Contract 1 and

Contract 2 was not deemed waived (an issue that is factually disputed), then, it is clear on the

record before the Court that ProImmune failed to comply with a certain condition precedent –

namely, serving formal notice of breach, waiting out the 30-day cure period, and then,

commencing an action seeking breach of Contract 1 and Contract 2. Indeed, the record is devoid

of any such notice of breach and, ProImmune cannot submit one in any reply papers.

       Under New York law, which governs the instant dispute, "a condition precedent is an act

or event which must occur before another party's duty to perform its promise arises." LaSalle

Bank Nat. Assoc. v. Citicorp Real Estate, Inc., No. 02 Civ. 7868 (HB), 2003 U.S. Dist. LEXIS

12043, at *14 (S.D.N.Y. July 16, 2003). "To make a provision in a contract a condition

precedent, it must appear from the contract itself that the parties intended the provision so to

operate." Torres v. D'Alesso, 80 A.D.3d 46, 57, 910 N.Y.S.2d 1 (N.Y. App. Div. 2010) (quoting




                                                  8
        Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 12 of 15




22 N.Y. Jur. 2d, Contract § 262). "[A] contractual duty ordinarily will not be construed as

a condition precedent absent clear language showing that the parties intended to make it a

condition." Unigard Sec. Ins. Co. v North Riv. Ins. Co., 79 N.Y.2d 576, 581, 594 N.E.2d 571, 584

N.Y.S.2d 290 (N.Y. 1992). "The interpretive preference favoring construction of contractual

language as embodying a promise or a constructive condition rather than an express condition,

however, cannot be employed if the occurrence of the event as a condition is expressed in

unmistakable language, or where the event is within the obligee's control or the circumstances

indicate that it has assumed the risk." Bank of N.Y. Mellon Trust Co. v. Morgan Stanley Mortg.

Capital, No. 11 Civ. 0505 (CM)(GWG), 2013 U.S. Dist. LEXIS 87863, at *44-45 (S.D.N.Y.

June 19, 2013) (internal quotation marks omitted).

       Applied here, Section 13.4.1 of Contract 1 and Contract 2 required the party claiming

breach to serve written notice and afford the breaching party 30 days to cure. Thus, Defendant's

obligation to remedy any breach under those two contracts t is triggered exclusively by receipt of

notice, and not also by discovery, which is significant since this Court has repeatedly held that

such notices fall under the purview of the “condition precedent” label. See, Wells Fargo Bank

N.A. v Sovereign Bank, N.A., 44 F Supp 3d 394, 403 [SDNY 2014]) (collecting cases).

       As ProImmune failed to comply with a condition precedent under Contract 1 and

Contract 2, this branch of the Motion should be denied and these claims should be dismissed.

       B. Factual Issues Concerning Holista’s Eighth Defense of ProImmune’s Prior
          Material Breach And/Or Repudiation of Contract 4/ProImmune’s Failure To
          Comply With A Condition Precedent

       Prior material breach is a federal common law defense asserted when a party breaches a

contract after another party has already breached the same contract." Laguna Constr. Co. v.

Carter, 828 F.3d 1364, 1369 (Fed. Cir. 2016). The Restatement (Second) of Contracts states that




                                                 9
        Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 13 of 15




"[i]t is a condition of each party's remaining duties to render performances to be exchanged

under an exchange of promises that there be no uncured material failure by the other party to

render any such performance due at an earlier time." See, Kuhbier v McCartney, 239 F Supp 3d

710, 735 [SDNY 2017]). Additionally, “[t]he determination whether a material breach has

occurred is generally a question of fact." 23 Williston on Contracts § 63:3 (4th

ed.); accord Merrill Lynch & Co. v. Allegheny Energy, Inc., 500 F.3d 171, 186 (2d Cir. 2007)

("The issue of whether a party has substantially performed is usually a question of fact and

should be decided as a matter of law only where the inferences are certain.")

       Applied here, there is no dispute that after Holista entered into Contract 4, it performed

by paying ProImmune the sum of $311,850.00 for Immune Formulation 200 (Product) – “a

large portion” of which it never picked up or received due to numerous packaging complaints

as well as complaints about receipt of non-conforming Product, which were never cured.

Rajen Dec. at 12.

       In particular, Holista averred that ProImmune materially breached (a), section 3.6 of

Contract 4 by failing to “deliver the [conforming] Product” to the Pick-Up Address within the

time stipulated by Holista; (b), section 4.1 (return of rejected Product by Holist or its customers

that does not comply with Acceptance Requirements); and (c), section 9.1.1(ii) (Product being of

satisfactory quality …and complies with all and any specification provided by ProImmune for

such Product).

       Furthermore, “with both the Product manufacturer (UST) and Mr. Nash ceasing all

communication with us and, Dr. Crum refusing to get on the phone with us, Holista and its

customers were left in the dark as to any viable explanation as to why the ProImmune amino acid




                                                 10
        Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 14 of 15




content was so low and/or how ProImmune intended to cure the material breaches. Rajen Dec. at

20.

       Based on the foregoing, it is evident that there remains a material issue of fact as to

Holista’s defense of ProImmune’s prior material breach of contract claim, which warrants

denial of the motion.

       Moreover, it should be further noted that this set of facts when analyzed under the UCC

and New York Court of Appeal case law interpreting the same, can also be reasonably

construed by a finder of fact that there was a disavowal of Contract 4 – i.e., an act of

anticipatory repudiation (see White & Summers, Uniform Commercial Code, § 6-2, p 172) -

which would eliminate the need for further performance by Holista (see Uniform Commercial

Code, § 2-610, subd [c]). Tenavision, Inc. v Neuman, 45 NY2d 145, 150 (1978).

       Additionally, Holista adopts the arguments of condition precedent set forth in Point A, iii

(above) and states that Contract 4 also required ProImmune to comply with the condition

precedent of serving notice of breach in the manner and method outlined by the Contract.

Having failed to submit any proof of compliance with this requirement, which in turn would

trigger Holista’s 30-day cure period, ProImmune’s motion must be denied in addition to

dismissal of this claim for which proper notice has not been given (i.e. Fourth Cause of

Action).

       C. The Contracts Preclude ProImmune From Seeking Any Award of Lost Profits

       As stated in the Background Facts section of this memo, section 14 et seq. of each of the

Contracts makes clear that the only monies for which Holista would be responsible for (assuming

it was served with proper notice) are unpaid outstanding invoices as well all invoices to be

rendered by ProImmune.




                                                11
         Case 7:20-cv-01247-KMK Document 72 Filed 07/30/21 Page 15 of 15




        Applied here, ProImmune makes clear that it is arguing for expected “profits”, which are

precluded by the language of the Contract 1, Contract 2, and Contract 4. See, ProImmune’s

Memo of Law at p. 13.

        Moreover, as there are no “Invoices” proffered in connection with this Motion,

ProImmune’s motion should be denied and the Complaint’s First, Second and Fourth Causes of

Action should be dismissed for failure to plead/prove damages that are actually recoverable in

this litigation.


                                          CONCLUSION

        In conclusion, for all the foregoing reasons, it is respectfully requested that this Motion

should be denied in its entirety and Plaintiff’s First, Second and Fourth Causes of Action

dismissed.

Dated: Brooklyn, NY                                   TURTURRO LAW, P.C.
       July 30, 2021                                  By:/s/Natraj S. Bhushan
                                                      Natraj S. Bhushan
                                                      1602 McDonald Avenue
                                                      Brooklyn, NY 11230
                                                      Tel.: 718-384-2323
                                                      Email: Natraj@turturrolawpc.com
                                                      Attorneys for Holista




                                                 12
